Citation Nr: 0904149	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-30 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from July 1978 to October 1978 
and from April 1979 to June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which determined that 
new and material evidence had not been received sufficient to 
reopen a previously denied claim of service connection for 
bilateral hearing loss.  In October 2008, a videoconference 
Board hearing was held at the RO before the undersigned.

The Board observes that, in a September 2002 rating decision, 
the RO denied the Veteran's claim of service connection for 
bilateral hearing loss.  The Veteran did not appeal this 
decision, and it became final.  See 38 U.S.C.A. § 7104 (West 
2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for bilateral hearing loss is as stated on 
the title page.  Regardless of the RO's actions, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As will explained below in further detail, the Board finds 
that new and material evidence has been received to reopen a 
previously denied claim of service connection for bilateral 
hearing loss.  The issue of entitlement to service connection 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied the 
Veteran's claim for service connection for bilateral hearing 
loss.  

2.  New and material evidence has been received since 
September 2002 in support of the Veteran's claim of service 
connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The September 2002 RO decision, which denied the 
Veteran's claim of service connection for bilateral hearing 
loss, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.104 (2008).

2.  Evidence received since the September 2002 RO decision in 
support of the claim of service connection for bilateral 
hearing loss is new and material; accordingly, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a July 2006 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the Veteran to submit medical evidence 
relating his claimed bilateral hearing loss to active service 
and noted other types of evidence the Veteran could submit in 
support of his claim.  The Veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA 
substantially has satisfied the requirement that the Veteran 
be advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence supports reopening the previously denied claim of 
service connection for bilateral hearing loss.  Thus, any 
failure to notify and/or develop this claim under the VCAA 
cannot be considered prejudicial to the Veteran.  See 
Bernard , 4 Vet. App. at 394.  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The July 2006 letter also defined new and material evidence, 
advised the Veteran of the reasons for the prior denial of 
the claim of service connection for bilateral hearing loss, 
and noted the evidence needed to substantiate the underlying 
claim.  That correspondence satisfied the notice requirements 
as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the claim of service connection for bilateral hearing 
loss is being reopened, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the Veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file; the Veteran 
does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for bilateral hearing loss 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As will be explained below, because new and material evidence 
has been received sufficient to reopen the Veteran's 
previously denied claim of service connection for bilateral 
hearing loss, this claim must be remanded to RO/AMC for a VA 
examination to determine the etiology of any bilateral 
hearing loss.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of 
service connection for bilateral hearing loss.

In September 2002, the RO denied, in pertinent part, the 
veteran's claim of service connection for bilateral hearing 
loss.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Because the 
Veteran did not appeal this decision, the September 2002 RO 
decision became final.

The Veteran filed his application to reopen his previously 
denied service connection claim for bilateral hearing loss in 
July 2006.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim 
of service connection for bilateral hearing loss, the 
evidence of record in September 2002 consisted of service 
treatment records (STRs) which include reports of audiometric 
examinations of the veteran's hearing acuity.  An enlistment 
audiogram dated in 1978 revealed puretone thresholds in the 
right ear of 5, 5, 10, 5, and 5 decibels at 500, 1,000, 
2,000, 3,000, and 4,000 Hz. respectively, and for the right 
ear at the same frequencies were 15, 10, 15, 10, and 15 
decibels.  At separation, in May 1980, an audiogram revealed 
puretone thresholds in the right ear of 5, 5, 15, 5, 5, and 
10 decibels at 500, 1,000, 2,000, 3,000, 4,0000 and 6,000 Hz 
and for the left ear at the same frequencies were 5, 5, 15, 
5, 10 and 5 decibels.  Both indicated normal hearing.  At 
separation the Veteran complained of problems with itching 
and numbness of both ears as well as trouble hearing.  
Examination revealed increased wax accumulation.

In the narrative for the September 2002 rating decision, the 
RO found that that the Veteran's STRs did not show any 
evidence of hearing loss diagnosed during active duty or any 
indication that hearing loss was diagnosed as a result of 
something that happened on active duty.  Thus, the claim was 
denied.

With respect to the Veteran's application to reopen a claim 
of service connection for bilateral hearing loss, the Board 
notes that the evidence which was of record in September 2002 
showed that the Veteran was not diagnosed as having bilateral 
hearing loss during or after active service.  The newly 
submitted evidence includes a private audiometric examination 
in March 2006 which suggests that the Veteran currently has 
hearing loss as a result of exposure to acoustical trauma 
during service.  This evidence is new, in that it has not 
been submitted previously to agency adjudicators, and it is 
not cumulative or redundant of evidence which was of record 
at the time of the prior claim.  Thus, it is so significant 
that it must be considered in order to decide fairly the 
merits of the claim.  Because new and material evidence has 
been received, the Board finds that the previously denied 
claim of service connection for bilateral hearing loss is 
reopened.


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened; to this extent only, the appeal is granted.


REMAND

With respect to the Veteran's reopened service connection 
claim for bilateral hearing loss, the March 2006 private 
audiology report appears to show mild low frequency and 
moderately severe sloping high frequency sensorineural 
hearing loss.  The Board notes that this audiology report was 
not interpreted by the medical professional conducting the 
test.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  The Board 
also notes that an audiogram performed at the Veteran's 
separation from active service shows essentially normal 
bilateral hearing.  The remaining post-service medical 
evidence otherwise is devoid of discussion of the Veteran's 
claimed hearing loss and fails to provide an opinion as to 
the etiology of any current hearing loss.  The Veteran's DD 
Form 214 indicates that he served as a cannon crewman during 
service.  Accordingly, the Board finds that, on remand, the 
Veteran should be scheduled for VA examination to determine 
the etiology of any bilateral hearing loss.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice on 
the issue of entitlement to service 
connection for bilateral hearing loss.  
A copy of the notice letter must be 
included in the claims file.

2.  Ask the Veteran to identify all VA and 
non-VA clinicians who have treated him for 
hearing loss since his service separation.  
Obtain outstanding VA treatment records 
that have not been associated with the 
claims file already.  Once signed releases 
are received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

3.  Scheduled the Veteran for appropriate 
VA examination(s) to determine the 
etiology of any bilateral hearing loss.  
A copy of the VA examination request 
should be included in the claims file.  
The claims file must be provided to the 
examiner for review and the examiner must 
state that the claims file was reviewed 
in the examination report.  Based on a 
review of the claims file and the results 
of the Veteran's physical examination, 
the examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not that any current 
bilateral hearing loss, if diagnosed, is 
related to active service.  

4. Thereafter, readjudicate the claim of 
service connection for bilateral hearing 
loss.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


